Case 13-17191     Doc 1711      Filed 11/02/18 Entered 11/02/18 14:18:06            Desc Main
                                 Document     Page 1 of 8


                      UNITED STATES BANKRUPTCY COURT
                                  FOR THE
                        DISTRICT OF MASSACHUSETTS

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~

In re
ROBERT J. SPENLINHAUER,                                           Chapter 11
      Debtor                                                      Case No. 13-17191-JNF

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~

                                    MEMORANDUM

     Whereas, this Court conducted an evidentiary hearing on September 17, 2018; and

     Whereas, at the conclusion of the hearing, the Court entered the following order:

     Upon consideration of the Trustee’s Motion for Contempt Order and
     Related Sanctions against the Debtor, Eric Josephson and Jackson Hole
     Classic Cars, LLC (the “Respondents”) for Defying Court Order, the Court
     having found the Respondents in contempt for failing to comply with the
     Court's orders to deliver non-exempt assets of the chapter 7 estate,
     including vehicles, boats, keys, and registration documents to the trustee
     (see Memorandum and Orders at Docket Nos. 1510, 1570 and 1571) and the
     evidence presented at the evidentiary hearing held on this date on the
     appropriate remedies for the Respondents' contempt, the Court finds and
     rules as follows. Both the Debtor and Josephson continue to flagrantly
     disobey this Court’s orders without cause or justification. The pendency of
     appeals of orders which have not been stayed is not a sufficient reason for
     their continued refusal to comply with the orders. The Trustee and her
     counsel have spent considerable time and effort in rendering services to
     attempt to obtain compliance with the Court’s orders. Accordingly, the
     Court orders the Respondents to pay the estate for legal fees and expenses
     it has incurred in attempting to coerce the Respondents into compliance
     with the Court’s orders, namely the sum of $18,982, as set forth in the
     Trustee's Affidavit introduced into evidence at the evidentiary hearing.
     This order is without prejudice to the Trustee and her counsel seeking
     further contempt sanctions in the event the Respondents continue to defy
     the Court’s orders. The Trustee is ordered to immediately and forthwith collect
     all non-exempt assets of the estate in the possession of the Respondents and file a
     status report as to the seizure of the assets on or before September 25, 2018. In the
     event the Respondents continue to disobey the Court’s orders after this

                                              1
Case 13-17191     Doc 1711     Filed 11/02/18 Entered 11/02/18 14:18:06        Desc Main
                                Document     Page 2 of 8


      date, the Court will consider entry of orders of arrest and incarceration by
      the U.S. Marshals Service to coerce compliance with the Court’s orders as a
      further contempt sanction. Based upon the Debtor’s testimony as to
      available sources of revenue and based on the lack of any credible
      testimony as to Josephson’s assets, liabilities, income and expenses, the
      Court orders the Respondents to jointly and severally pay the monetary
      sanctions in the amount of $18,982 to the Trustee within 90 days from the
      date of this order. The Trustee shall file a statement of compliance within 7
      days thereafter;

and

      Whereas, two days later, on September 19, 2018, the Debtor filed a Motion for

Partial Relief from Judgment and Request for Emergency Consideration (the “Motion for

Partial Relief”) with respect to the Court’s September 17, 2018 order in which he

represented that he was residing in a 2005 Holiday Rambler Endeavor (the “Camper”),

located in Parsonsfield, Maine, and that, if the Trustee took possession of the Camper,

which he admitted was not an exempt asset of his bankruptcy estate, he would be

homeless; and

      Whereas, in his Motion for Partial Relief, the Debtor also sought retention of a non-

exempt 2015 Chevrolet Silverado Pickup truck, because he required dependable

transportation “since he is approximately 20 minutes from the nearest store and would

be unable to walk thereto to in order to obtain necessary groceries and supplies;” and

      Whereas, in the Motion for Partial Relief, the Debtor also sought relief on behalf of

Erik Josephson (“Josephson”), specifically permission for him to use a 2011 Chevrolet




                                            2
Case 13-17191       Doc 1711     Filed 11/02/18 Entered 11/02/18 14:18:06        Desc Main
                                  Document     Page 3 of 8


Pickup truck, as well as a trailer which already was in the possession of the Trustee’s

professional, Paul E. Saperstein Company; 1 and

       Whereas, the Debtor stated that the reasons advanced for the “carve-out” from the

Court’s order requiring the Trustee to immediately collect all non exempt assets of the

Debtor’s bankruptcy estate from him and Josephson constituted “any other reason that

justifies relief” from a final judgment, order, or proceeding under Fed. R. Civ. P. 60(b)(6),

made applicable to this proceeding pursuant to Fed. R. Bankr. P. 9024; 2 and

       Whereas, on September 19, 2018, the Court entered the following order:

       The requested relief in the Motion, that the Trustee not collect non-exempt
       assets of the estate because such assets “are necessary for the survival of
       [the Debtor] and his family,” is expressly contrary to the Trustee’s duties


1 The Chapter 11 Trustee commenced an action against Josephson and Jackson Hole
Classic Cars, LLC (“JHCC”), a Montana limited liability company of which Josephson
was the sole member and manager for the avoidance of fraudulent transfers made to
JHCC by the Debtor (Adv. P. No. 16-1138). After moving to dismiss the complaint against
Josephson, individually, she obtained, in her capacity as Chapter 7 Trustee, a judgment
against Jackson Hole Classic Cars, LLC and, inter alia, an order that JHCC Vehicles were
to be titled her her name as estate representative.

2According to the United States Bankruptcy Appellate Panel for the First Circuit in Ross
v. Garcia (In re Garcia), 532 B.R. 173 (B.A.P. 1st Cir. 2015),

        A movant pursuing a Rule 60(b)(6) claim “faces formidable hurdles.”
       Simon v. Navon, 116 F.3d 1, 5 (1st Cir. 1997). “Rule 60(b)(6) motions should
       be granted only where exceptional circumstances justifying extraordinary
       relief exist. . . .

       [D]istrict courts have broad discretion to determine whether such
       circumstances exist. Additionally, a 60(b)(6) movant must make a suitable
       showing that the movant has a meritorious claim.” Ahmed v. Rosenblatt,
       118 F.3d at 891 (citations omitted).

In re Garcia, 532 B.R. at 182.

                                             3
Case 13-17191      Doc 1711     Filed 11/02/18 Entered 11/02/18 14:18:06         Desc Main
                                 Document     Page 4 of 8


       under 11 U.S.C. Sec. 704(a). Moreover, the requested relief is not supported
       by any legal authority and does not meet the threshold for relief imposed
       by Fed. R. Civ. P. 60(b)(6), made applicable hereto by Fed. R. Bankr. P. 9024.
       Moreover, the Debtor’s request is merely a reiteration of prior arguments
       made by the Debtor at the evidentiary hearing held on 09/17/18. See
       generally, Giroux v. Fed. Nat. Mortg. Ass’n, 810 F.3d 103, 108 (1st Cir. 2016).
       Accordingly, the Motion is denied.

       The Debtor and his counsel are ordered to show cause in writing within 7
       days of the date of this order why they should not be sanctioned under Fed.
       R. Bankr. P. 9011(c) for filing this Motion in violation of their obligations
       under Fed. R. Bankr. P. 9011(b);

and

       Whereas, on September 26, 2018, the Debtor and his counsel filed a Response to

the Court’s order to show cause in which they purported to distinguish Giroux v. Fed.

Nat. Mortg. Ass’n, 810 F.3d 103, 108 (1st Cir. 2016) (a Rule 60(b) motion is not as a

substitute for a timely appeal), because the Motion for Partial Relief was filed within the

appeal period instead later as was the case in Giroux and because extraordinary relief

was warranted to avoid the Debtor becoming homeless and Josephson losing a means of

transportation; and

       Whereas, counsel to the Debtor also averred that the Motion for Partial Relief “was

not presented for any improper purpose,” was not “submitted to cause unnecessary

delay since it was filed approximately 48 hours after September 17, 2018,” was not

submitted to cause a needless increase in the total cost of litigation,” and was not intended

to thwart or hinder the Trustee’s duties under 11 U.S.C. § 704(a); and

       Whereas, counsel to the Debtor and the Debtor averred that the Motion for Partial

Relief was not frivolous because “[t]here is a possibility that the tax court case being


                                             4
Case 13-17191      Doc 1711     Filed 11/02/18 Entered 11/02/18 14:18:06          Desc Main
                                 Document     Page 5 of 8


pursued by Mr. Spenlinhauer may be resolved in his favor,” and “this could possibly be

a surplus case;” and

       Whereas, counsel to the Debtor and the Debtor also contended that Motion for

Partial Relief was meritorious, that counsel was zealously asserting his client’s position,

and that he “did not cross the line into an area that could lead to sanctions;” and

       Whereas, Bankruptcy Rule 9011(c) permits the bankruptcy court to impose

sanctions in the event subsection (b) of the rule has been violated; and

       Whereas, Rule 9011(b) provides in pertinent part:

       (b) Representations to the Court.

       By presenting to the court (whether by signing, filing, submitting, or later
       advocating) a petition, pleading, written motion, or other paper, an
       attorney or unrepresented party is certifying that to the best of the person's
       knowledge, information, and belief, formed after an inquiry reasonable
       under the circumstances,

              (1) it is not being presented for any improper purpose, such
              as to harass or to cause unnecessary delay or needless increase
              in the cost of litigation;

              (2) the claims, defenses, and other legal contentions therein
              are warranted by existing law or by a nonfrivolous argument
              for the extension, modification, or reversal of existing law or
              the establishment of new law;

              (3) the allegations and other factual contentions have
              evidentiary support or, if specifically so identified, are likely
              to have evidentiary support after a reasonable opportunity for
              further investigation or discovery; . . .

Fed. R. Bankr. P. 9011; and




                                             5
Case 13-17191       Doc 1711    Filed 11/02/18 Entered 11/02/18 14:18:06             Desc Main
                                 Document     Page 6 of 8


      Whereas, in Hermosilla v. Hermosilla (In re Hermosilla), 450 B.R. 276 (Bankr. D.

Mass. 2011), aff’d, No. MB 11-045, 2011 WL 6034487 (B.A.P. 1st Cir. Nov. 14, 2011), Judge

Hillman observed:

      Under Fed. R. Bankr. P. 9011, the focus is not whether the claim asserted
      was frivolous, but whether the attorney conducted an adequate inquiry into
      the facts and law before filing the claim. “Put bluntly, a pure heart no longer
      excuses an empty head.” The First Circuit has explained that:

             Prior to signing a pleading, a litigant must fulfill the
             “affirmative duty to conduct a reasonable inquiry into the
             facts and the law.” [Business Guides, Inc. v. Chromatic
             Communications Enterps., Inc., 498 U.S. 533, 111 S.Ct. 922,
             933, 112 L.Ed.2d 1140 (1991)]. Whether or not this duty has
             been breached depends on the objective reasonableness of the
             litigant’s conduct under the totality of the circumstances. See
             id.; see also Lancellotti v. Fay, 909 F.2d 15, 18–19 (1st Cir. 1990).

             To determine whether a litigant made a reasonable inquiry
             into the facts, the district court should examine all the
             circumstances, including the complexity of the subject matter,
             the party’s familiarity with it, the time available for inquiry,
             and the ease (or difficulty) of access to the requisite
             information. See Brown v. Federation of State Medical Bds.,
             830 F.2d 1429, 1435 (7th Cir. 1987); Century Prods., Inc. v.
             Sutter, 837 F.2d 247, 250–51 (6th Cir. 1988); Thomas v. Capital
             Sec. Servs., Inc., 836 F.2d 866, 875 (5th Cir. 1988) (en banc); see
             also Fed. R. Civ. P. 11, Advisory Committee’s Notes, 97 F.R.D.
             198, 199 (1983). Litigants, like counsel, are to be held “to
             standards of due diligence and objective reasonableness-not
             perfect research or utter prescience.” Maine Audubon [Soc. v.
             Purslow], 907 F.2d [265,] 268 [1st Cir. 990]. Furthermore, for
             Rule 11 purposes, a party’s pleading must be judged on the
             basis of what was reasonable when the pleading was filed
             rather than in hindsight. See Cruz v. Savage, 896 F.2d 626, 631
             (1st Cir. 1990); Davis v. Crush, 862 F.2d 84, 88 (6th Cir. 1988).

             With this in mind, it is clear that “[a] violation of Rule 11 . . .
             might be caused by inexperience, incompetence, willfulness,
             or deliberate choice.”


                                              6
Case 13-17191      Doc 1711     Filed 11/02/18 Entered 11/02/18 14:18:06          Desc Main
                                 Document     Page 7 of 8


       In re Hermosilla, 450 B.R. at 290–91 (footnotes omitted), 3

       Now, therefore, in view of the foregoing authorities, the Court concludes that the

Motion for Partial Relief was frivolous and violated Fed. R. Bankr. P. 9011(b)(2). While

counsel to the Debtor and the Debtor emphasize the Debtor’s potential homelessness in

the response to the order to show cause, they do not address the request to provide him

with the use of a valuable 2015 Chevrolet Silverado pickup truck or the requests made on

behalf of Josephson who is not represented by counsel to the Debtor. In the Response to

the order to show cause, counsel to the Debtor does not cite a single case or any legal

authority that could possibly permit this Court to allow the Chapter 7 Debtor, let alone

Josephson, a non-debtor and sole member and manager of JHCC against which a default

judgment has entered avoiding fraudulent transfers made to it by the Debtor, to utilize

property of the bankruptcy estate for their personal benefit without so much as an offer

to the Chapter 7 Trustee to pay for such use or to provide insurance for the Camper and

the vehicles.

       As the court recognized in In re Moon, 258 B.R. 828 (Bankr. N.D. Fla. 2001),

       The primary duty of a Chapter 7 trustee is to collect and reduce to money
       the property of the estate as is compatible with the best interest of the
       parties at interest. In re Feinstein Family Partnership, 247 B.R. 502 (Bankr.
       M.D. Fla. 2000). While collecting and reducing to money the property of the
       estate, it is the trustee’s main duty to do so as expeditiously as possible. See
       Yadkin Valley Bank & Trust Co. v. McGee (In re Hutchinson), 5 F.3d 750,
       753 (4th Cir. 1993). A bankruptcy trustee is a fiduciary of the estate’s
       creditors, and his duty to collect and conserve the assets of the estate and to

3 See also Reither v. Goduti (In re Reither), No. 17-13815-JNF, 2018 WL 5310658, at *13–14
(Bankr. D. Mass. Oct. 25, 2018).



                                              7
Case 13-17191       Doc 1711     Filed 11/02/18 Entered 11/02/18 14:18:06         Desc Main
                                  Document     Page 8 of 8


       maximize distribution to the creditors is a fiduciary obligation. In re
       Melenyzer, 140 B.R. 143, 154 (Bankr. W.D. Tex. 1992). A bankruptcy trustee
       may be held personally liable for a breach of his fiduciary duty. United
       States, et al. v. Grant, et al. (In re George Schumann Tire and Battery Co.,
       Inc.), 145 B.R. 104, 107 (Bankr. M.D. Fla. 1992) citing to Mosser v. Darrow,
       341 U.S. 267, 71 S.Ct. 680, 95 L.Ed. 927 (1951). “Such liability may attach as
       a result of negligent . . . violations of the fiduciary duties.” In re San Juan
       Hotel Corp., 847 F.2d 931 (1st Cir. 1988).

In re Moon, 258 B.R. at 832. See also In re NSCO, Inc., 427 B.R. 165, 174 (Bankr. D. Mass.

2010) (“Bankruptcy trustees are fiduciaries and the obligations imposed on them in

administering bankruptcy estates are fiduciary obligations . . . It is also incumbent upon

the Bankruptcy Court to ensure the administration of the estate in an efficient and

economical manner, and the protection of the assets of the estate from depletion.”). To

repeat, counsel to the Debtor cited no authority for the relief requested in the Partial Relief

which, if granted, would have the effect of authorizing a breach of the Trustee’s fiduciary

duties under § 704(a). Accordingly, the Court shall enter an order sanctioning the Debtor

and his counsel, jointly and severally, in the sum of $1,500 for filing a frivolous pleading.

                                                   By the Court,




                                                   Joan N. Feeney
                                                   United States Bankruptcy Judge
Dated: November 2, 2018




                                              8
